Citation Nr: 0828109	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  99-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include cognitive disability, claimed as secondary to a 
head laceration in service.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to July 1972 and 
from August 1976 to April 1978.  The veteran also had a 
period of active duty for training from April to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO). By rating 
decision of August 2000, service connection was denied for a 
cognitive disorder claimed as due to an in-service 
laceration.

The Board denied the claim in August 2003.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2006, the Court issued a Memorandum 
Decision vacating the Board's decision and remanding the 
matter for further action.  In August 2007, the Board 
remanded the claim for additional development in accordance 
with the May 2006 Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2007, the Board remanded the claim for the purpose 
of obtaining additional etiological opinions regarding the 
veteran's psychiatric and cognitive disorders.  The Board 
specifically requested that the VA examiners discuss the 
private medical opinions of record in ascertaining whether it 
was as likely as not that the veteran's psychiatric and 
cognitive disorders were related to the in-service head 
laceration.  In the February 2008 reports of examination, the 
examiners each concluded that the veteran's disorders were 
not likely related to the injury sustained in service, but 
did not specifically address the private opinions or why 
these were determined to be of limited persuasive value.  The 
examiners' failure to specifically address the private 
medical opinions rendered the February 2008 reports of 
examination inadequate for rating purposes.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board finds that a 
remand for additional opinions, which include discussion of 
the private medical opinions, is necessary. 38 C.F.R. 
§ 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's claims file 
to the VA examiners who conducted the 
February 2008 examination for the 
purpose of obtaining opinions that 
specifically address and discuss the 
private medical opinions regarding the 
relationship of the veteran's 
psychiatric and cognitive disabilities 
to an in-service head injury.  No 
further examination of the veteran is 
necessary unless the examiners 
determine otherwise.  The claims file, 
and a copy of this remand, should be 
made available to the examiners, and 
review of the file must be confirmed in 
the examination report.  The examiners 
should specifically discuss the private 
medical opinions that have already been 
associated with the veteran's claims 
folder, and explain the reasons why 
these opinions have been determined to 
be of limited persuasive value.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Thereafter, the RO should review 
the examination report to ensure that 
it is in compliance with the terms of 
this remand.  If not, the report should 
be returned to the examiner for 
correction of any deficiency.  Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails 
to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3. Then, the RO should readjudicate the 
appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




